Citation Nr: 1125203	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain prior to May 3, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain from May 3, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 19, 1988, to July 28, 1989.  He also had prior active service of 5 months and 27 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The case was most recently before the Board in February 2010.  At that time, the Board remanded an issue of entitlement to an increased rating for lumbosacral strain, then currently evaluated as 10 percent disabling.  While the case was in remand status, the Appeals Management Center (AMC) increased the rating to 20 percent (from 10 percent) for lumbosacral strain by way of a March 2011 rating decision.  The 20 percent rating was made effective as of May 3, 2010.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from one year before the claim for an increase was filed, the claim remains before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether the Veteran is entitled to an evaluation in excess of 10 percent for lumbosacral strain prior to May 3, 2010, and whether he is entitled to an evaluation in excess of 20 percent for lumbosacral strain from May 3, 2010.

In May 2011, the Veteran stated that he would like to file a notice of disagreement (NOD) with the effective date assigned for the 20 percent rating in the March 2011 rating decision.  Given the current posture of the appeal as described above, the issue of whether a 20 percent rating is warranted prior to May 3, 2010, is already considered part of the appeal.  Therefore, the May 2011 "NOD" is treated as a contention that a higher evaluation is warranted during the first period of the staged rating on appeal.  See Hart, 21 Vet. App. at 509-10.  Given the decision below, by which a 20 percent rating is granted prior to May 3, 2010, if the Veteran disagrees with the effective date that will be set by the RO when it hereafter implements the Board's grant, he may file a NOD directly with the RO.


FINDING OF FACT

The Veteran's service-connected lumbosacral strain has been manifested by painful motion resulting in disability tantamount to moderate limitation of motion of the lumbar spine with forward flexion of the thoracolumbar spine limited to 60 degrees; severe limitation of motion or strain, vertebral fracture, ankylosis of the lumbar spine, or neurological abnormality has not been shown.


CONCLUSIONS OF LAW

1.  Prior to May 3, 2010, the criteria for a 20 percent rating for service-connected lumbosacral strain were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the VCAA.  Although pre-initial adjudicatory VCAA notice was not provided, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the issues on appeal has been accomplished.  Through September 2003 and October 2007 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim for increase.  The Veteran was told that the evidence must show that his service-connected disability had gotten worse. The October 2007 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in March 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the September 2003 and October 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of the rating issues for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Cleveland, Ohio.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, the Veteran was afforded hearings before the RO in October 2000 and November 2001, the transcripts of which are of record.  

During the course of the claim and appeal, the Veteran was provided multiple VA examinations, the reports of which are of record.  Pursuant to the Board's February 2010 remand, the Veteran underwent VA examination of the spine in May 2010.  The examination reports combine to contain sufficient evidence by which to evaluate the Veteran's lumbosacral strain in the context of the rating criteria.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran was awarded service connection for lumbosacral strain in October 1989.  The rating was increased to 10 percent in January 1996.  He filed the current claim for increase in October 2000.  The Veteran maintains that a higher rating is warranted.  As noted in the introduction, a 20 percent rating was awarded effective May 3, 2010.  In May 2011, the Veteran stated that he believed the 20 percent rating should go back to 2005.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart, 21 Vet. App. at 509-10.

The Veteran's service-connected disability was historically evaluated under Diagnostic Code 5295 for "lumbosacral strain."  That diagnostic code provides for a 10 percent rating for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilaterally, in the standing position.  A 40 percent rating is warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or some of the above with abnormal mobility on forced motion.  A 40 percent rating is the maximum schedular rating allowable under the diagnostic code.  38 C.F.R. § 4.71a (Diagnostic Code 5295) (2002).

In addition, Diagnostic Code 5292 was historically used to evaluate "limitation of motion of the lumbar spine."  That diagnostic code provides for a 10 percent rating when there is slight limitation of motion of the lumbar spine.  A 20 percent rating is warranted when there is moderate limitation of motion of the lumbar spine.  Finally, a 40 percent rating is warranted when there is severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).

The Board notes that, during the pendency of the claim and effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Thereafter, effective September 26, 2003, the rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010)).

VA must consider the Veteran's schedular rating claim involving the lumbar spine under the old and new criteria, with consideration of revised criteria no sooner than the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran has been informed of the regulation change and the AMC considered both sets of criteria in the most recent supplemental statement of the case dated in March 2011.

Under the most recent revision, lumbosacral strain is evaluated by the General Rating Formula for Diseases and Injuries of the Spine is used.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237) (2010).  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic Code 5237) (2010).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

One aspect of the Veteran's claim is whether degenerative disc disease of the lumbar spine that has been identified is related to, or is part and parcel of, his service-connected lumbosacral strain.  This aspect is important because intervertebral disc syndrome may be evaluated as a disability of the spine.  Three versions of rating criteria pertaining to intervertebral disc syndrome were in effect during the rating period on appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2010).

The competent medical evidence shows that the Veteran has degenerative disc disease of the lumbar spine, but that it is not related to his lumbosacral strain.  A VA examiner, Dr. P.A.S. commented on the matter in examination reports.  In August 2009, Dr. P.A.S. concluded that it is not likely that the Veteran's degenerative disc disease of the spine is related to a remote injury, but more likely a natural occurring phenomenon.  In March 2011, Dr. P.A.S. also concluded that the Veteran's arthritis was a natural occurring phenomenon with natural age progression.  Notably, when examining the Veteran in May 2010, Dr. P.A.S. concluded that the Veteran's current symptoms were related to sprain and strain from service.  Dr. P.A.S. is the only physician who has commented on this complex medical question.  Additionally, Dr. P.A.S. has reviewed the claims file and examined the Veteran on multiple occasions.  Thus, the Board will not consider the diagnostic codes pertaining to intervertebral disc syndrome as the Veteran's degenerative disc disease is not service connected and does not appear to have been medically linked to service or to service-connected disability.  However, because Dr. P.A.S. generally ascribed the Veteran's current symptoms, such as limitation of motion, to lumbosacral strain, the Board will consider those symptoms when evaluating the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability).

A review of the evidence of record from the time period one year before the claim for an increase was filed reveals that the Veteran had complaints of low back pain.  A February 2000 VA treatment record noted a history of chronic back pain since 1989.  The Veteran reported that it radiated to both legs and he was unable to move from a lying down position to a standing position.  In May 2000, chronic mechanical low back strain/pain was diagnosed.  A June 2000 VA record reflected that the Veteran had "some" limitation with back extension, but had full side bending, flexion, and rotation.  It was felt that the Veteran had mechanical low back pain.

In November 2000, the Veteran underwent VA examination in connection with the claim.  Dr. P.A.S. conducted the examination.  The Veteran complained of ongoing pain, aching, and tenderness.  Although the Veteran complained of some pain in the left thigh, Dr. P.A.S. indicated that there was not anything radicular going on all the way to the Veteran's leg or foot with numbness.  Additionally, no neurologic abnormalities were noted on examination and straight leg raising was negative.  Physical examination also showed no obvious deformity, but there was some tenderness to palpation.  Range-of-motion testing reflected forward flexion of the lumbar spine to 75 degrees, and bending and rotation to 30 degrees.  Dr. P.A.S. noted that the movement was limited by pain.  The Veteran was diagnosed with lumbosacral strain.  

A separate VA spinal cord examination was conducted in December 2000.  Examination revealed painful motion with pain occurring at approximately 50 percent of normal range of motion.  Straight leg raising was negative and no related neurologic abnormalities were noted.  X-rays and an MRI of the lumbar spine showed degenerative changes from L4 to S1.  The diagnoses were obesity and degenerative disc disease of the lumbosacral spine.  The examiner stated that the Veteran's low back pain was accounted for by the degenerative disc disease with a primary risk factor of obesity.

Treatment records dated prior to September 26, 2003-the effective date of the change in criteria for the spine-continued to show treatment for chronic low back pain and lumbago, but no range-of-motion measurements were documented.

The evidence during this time period showed near normal range-of-motion measurements for the lumbar spine.  However, the evidence also showed that the motion was painful.  The November 2000 VA examiner did not note when the painful motion began and did not quantify the loss in terms of degrees.  The December 2000 VA examiner indicated that pain had its onset at 50 percent of normal motion.  In light of the painful motion, and with reasonable doubt resolved in the Veteran's favor, the Board finds that the Veteran's limitation of motion of the lumbar spine more closely approximated moderate limitation rather than slight limitation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Under the old rating criteria, moderate limitation of motion of the lumbar spine warrants a 20 percent rating.  See 38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).  Thus, a 20 percent rating is warranted during this time period when only the old criteria may be considered.

A rating in excess of 20 percent is not warranted prior to the change in rating criteria, as the evidence does not show that the Veteran's limitation of motion of the lumbar approximated "severe" limitation of motion.  He retained nearly normal motion absent pain, and consideration of painful motion and reasonable doubt were made in the finding that the criteria for a 20 percent rating were met.  Additionally, a higher rating was not warranted under Diagnostic Code 5295 because the evidence did not show symptoms equating to severe lumbosacral strain, such as listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or loss of lateral motion with osteo-arthritic changes.

Subsequently, the Veteran underwent additional VA examination of the spine in January 2004.  The Veteran complained of low back pain that radiated into his buttocks and thighs.  He could flex the thoracolumbar spine to 70 degrees with painful motion having an onset at 60 degrees.  Extension was to 10 degrees with pain in the low back.  The Veteran could laterally bend to 15 degrees bilaterally with mild to moderate discomfort.  Neurologic examination showed that sensation was intact and straight leg raise was negative.  The diagnoses were degenerative disc disease, retrolysthesis at L5 on S1, and lumbar stenosis at L5.

VA treatment records thereafter continued to show treatment for low back pain.  A September 2008 record noted an instance of acute back spasms.  The Veteran also experienced several injuries during this time period.  In November 2007, he fell off a bicycle.  In January 2008, the Veteran injured his back while playing with his dog.  In January 2009, he slipped on some ice.  The Veteran also received private chiropractor treatment for back pain.

The Veteran underwent further VA examination of the spine in August 2009 pursuant to a Board remand from June 2007.  Dr. P.A.S. conducted the examination.  Although all of the questions asked in the remand were not answered, the August 2009 report contains probative evidence as to the disabling nature of the Veteran's lumbosacral strain at that time.  Range-of-motion testing showed forward flexion to 80 degrees, extension to 25 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  Repetitive use caused no change in motion, but the Veteran had some tenderness and pain at the extremes of motion, and flare-ups with heavy use.  As noted previously, the diagnosis provided in this report was degenerative disease of the lumbar spine.

Although the Veteran's motion of the lumbar spine varied during this time period and other time periods, the evidence reflects that limited motion continued to approximate a moderate level rather than only slight.  This is so particularly with consideration of painful motion and with reasonable doubt resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, the January 2004 VA examination showed that the Veteran had forward flexion to not greater than 60 degrees, at least with consideration of painful motion.  Therefore, the evidence from September 26, 2003, to May 3, 2010 (the date of the most recent VA examination and the effective date of the current 20 percent rating), reflects that the criteria for a 20 percent rating were met under both sets of rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237 (2010); 38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).

In May 2010, Dr. P.A.S. conducted another VA examination of the Veteran's lumbar spine.  He reviewed the claims file again.  The Veteran complained of soreness and tenderness across the back with some limited endurance.  He stated that he works in law enforcement and misses work when there are flare-ups.  The Veteran stated that there was occasional pain in the legs, but sensory and motor examination was "intact."  The Veteran's range of motion of the thoracolumbar spine was forward flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  Dr. P.A.S. noted that repetitive use caused pain.  According to Dr. P.A.S., x-rays showed some very mild arthritis and the diagnosis was lumbosacral strain.  As noted previously, Dr. P.A.S. stated that the Veteran's current symptoms were indeed related to his sprain and strain from service.

In a March 2011 addendum, Dr. P.A.S. clarified that, although repetitive use caused pain, there were no significant changes in increasing the pain.  Dr. P.A.S. stated that the Veteran had pain and tenderness throughout the range of motion, but it was mild to moderate in nature.  As noted previously, Dr. P.A.S. stated that the diagnosis of lumbosacral strain was correct and that any arthritis was a natural occurring phenomenon.

Based on the Veteran's forward flexion being limited to 60 degrees and Dr. P.A.S.'s characterization of the painful motion as mild to moderate, the 20 percent rating already in effect since May 3, 2010 is appropriate under both the old and new rating criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237) (2010); 38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).  (The Board notes that, although Dr. P.A.S. did not expressly comment on the existence of muscle spasms as instructed by the Board's remand, the 20 percent rating contemplates the existence of spasms.)

Although a 20 percent rating is warranted under the old criteria during the entire rating period on appeal, a rating in excess of 20 percent is not warranted.  Similar to the analysis of the period prior to September 26, 2003, the evidence has not shown that the Veteran's limitation of motion of the lumbar spine approximated severe limitation of motion during the pendency of the claim.  Additionally, a higher rating is not warranted under Diagnostic Code 5295 because the evidence has not shown symptoms equating to severe lumbosacral strain, such as listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, or loss of lateral motion with osteo-arthritic changes.  Moreover, ankylosis of the lumbar spine has not been evident and there is no indication that the Veteran's lumbosacral strain has resulted in a fractured vertebra.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5289) (2002).

Furthermore, although a 20 percent rating is warranted under the revised criteria since September 26, 2003, a rating in excess of 20 percent is not warranted.  Even with consideration of painful motion, the Veteran's forward flexion has not been limited to 30 degrees or less.  As noted previously, ankylosis of the thoracolumbar spine has not been evident.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237) (2010).

A separate rating for neurologic abnormalities is also not warranted under the revised criteria since September 26, 2003.  No abnormality such as bowel or bladder impairment has been evident.  While complaints of pain radiating into the legs have been noted, no associated neurologic abnormality was identified during multiple VA examinations that included neurologic examination and testing.

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbosacral strain has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that a 20 percent rating is warranted prior to May 3, 2010-during the entire rating period on appeal.  No other higher or separate evaluation is warranted for increased rating claim under either the old or new rating criteria.  The benefit-of-the-doubt doctrine was applied in reaching this conclusion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for lumbosacral strain is granted prior to May 3, 2010, subject to the laws and regulations governing the payment of monetary awards.

An evaluation in excess of 20 percent for lumbosacral strain is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


